ON PETITION FOR REHEARING.
Appellant, on petition for rehearing, to sustain her contention that she is entitled to the rent of the real estate during the year for redemption, that the same should be paid to her, 3.  and that the receiver should be discharged, cites World Bldg., etc., Co. v. Marlin (1898), 151 Ind. 635, 52 N.E. 198. But that case is readily distinguished from the case at bar, in that there was no provision in the mortgage there involved, so far as appears, as to the payment of the taxes nor the surrender of the premises, nor as to the appointment of a receiver in the event of a default in the provisions of the mortgage, and such provisions are in the mortgage here involved.
Appellant says that after the costs and the taxes are paid, there will be left in the hands of the receiver about $100, to which appellant is clearly entitled, but that the court's 4.  denial of her petition amounts to an adjudication that she is not entitled to the balance remaining after the payment of the costs and taxes. Appellant seems to overlook the provision of the mortgage to surrender possession of the real estate in the event of any default in its terms. We do not understand that the court adjudicated as to appellant's right to any balance that may be left in the hands of the receiver after paying legitimate claims against the funds in his hands, under the terms of the mortgage, nor do we decide as to appellant's right to such balance, if any there be.
Petition denied. *Page 609